DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This communication is in response to the application filed 8/5/2020. 
Claims 1-9 are pending. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  
Claims 1-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20130345448 to Shaikh in view of JP 2008127282 (cited in IDS).
With respect to claims 1-9, Shaikh teaches a process comprising an oxidation zone for producing FDCA, cooling the reaction mixture (200), separating in a solid-liquid separation zone (300) and drying (e.g. evaporation) (400) (0038) using a vacuum system operating below 760 mmHg (0175). The FDCA containing stream is mixed with an alcohol and subject to esterification to produce DAFD, followed by separation of alcohol and reaction products (600 700) including using vacuum (0098) distillation (Figure 1; 0038; 0039; 0041). The solvent may be methanol, ethanol, propanol, or butanol (0040). Distillation aids are not required. 
Shaikh does not teach the evaporation temperature but it would have been within the skill of one in the art to set the temperature to achieve the required and disclosed evaporation. 
Shaikh teaches vacuum distillation but is silent regarding using a total heating environment or uniformly heated column, using surrounded heated distillation equipment or using Kugelrohr distillation still. 
However, JP 2008127282 teaches evaporating the 2,5 furandicarboxylic compositions followed by vacuum distillation using the Kugelrohr still. It would have been obvious to one of ordinary skill in the art at the time of filing to the Kugelrohr still as taught in P 2008127282 in the vacuum distillation step of Shaikh because both teach separating the furan product using vacuum distillation. 
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Brandi Doyle whose telephone number is (571)270-1141. The examiner can normally be reached Monday-Friday, 8:00 AM - 3:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on (571)272-6381. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRANDI M DOYLE/Examiner, Art Unit 1771